Citation Nr: 1648239	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota Restricted Access Claims Center (RACC)


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or major depression.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2012 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota that denied service connection for PTSD and major depression.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the Veteran was scheduled for hearing in October 2016 before a Veterans Law Judge at the Board of Veterans Affairs in Washington, DC.  However, in correspondence dated and received in October 2016 before the hearing date, he stated that due to health reasons, he would not be able to travel to Washington.  The appellant requested that his hearing be changed to a videoconference hearing before the Board at his local VA RO in Winston-Salem, North Carolina.  In light of the foregoing, remand is required to schedule the Veteran for a video conference hearing before a Member of the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Winston-Salem VA RO in accordance with applicable procedures.  If the Veteran subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

